The defendants are not less a domestic corporation and established as such by this state, because they are also established as a domestic corporation by the state of Connecticut. It is only a foreign corporation, that is, one exclusively *Page 235 
owing its corporate existence to the legislation or sovereign act of another state or country, which can be proceeded against, in the first instance, for debt, by attachment of its property, under ch. 182, § 1, of the Revised Statutes. All other corporations are suable here only by writs of summons, served, either in the mode directed by ch. 179, § 7, of the Revised Statutes, or in the mode, if there be any, directed by their respective acts of incorporation. The service of this writ however, though void as a service of it by attachment, is good as a service of it by summons; the writ having been served, as appears by the return of the officer, by leaving an attested copy of it with E.M. Brigham, the secretary and treasurer or agent of the corporation; which is a good service of the writ under the 14th section of its Rhode Island charter, made part of the plea.
Upon the ruling that the service was void as an attachment, it was then agreed, that the plea should be sustained; the plaintiffs to have leave, without costs, to amend their writ and declaration, and the officer, if necessary, his return, so as to conform the same to the fact, and to the proper form and service of a writ of summons merely; the defendants to answer to the merits.